Title: To Alexander Hamilton from Edward Carrington, 12 December 1794
From: Carrington, Edward
To: Hamilton, Alexander


Richmond Decr. 12. 1794
My dear Sir,
I have been favored with yours of the 1st Instant. All accounts from the scene of the late insurrection agree that the measures which have been pursued have been as successful in their issue, as they were wise in their commencement. I have also the satisfaction of finding that our returned Troops pretty generally agree, that a less force than was called forth would have been opposed, and that a small army could have effected nothing but the establishment of a civil War. This operates as strong evidence against our good democrats, who had been loud against the Executive for unnecessarily interrupting the quiet of our Citizens, and incurring an unjust expence. The propriety of a force being left in the Country is also supported by the same authority, to the no small discontentment of those immaculate Guardians of our liberties, who were charging upon the president an avidity in seizing an opportunity for an advance to the establishment of a standing Army. In truth our Militia have come home better Citizens than they went out, in as much as that they have seen this fallacious spirit of liberty, stripped of its Hypocricy, and exhibited in its own Garb. I have no doubt that their returning amongst their Neighbours, thus undeceived, will be productive of good consequences. Our Virginians were, before this excursion, much better Citizens than certain circumstances had led those of other States to suppose them, and the ready obedience paid to the late call must have, in some degree, counteracted the opinions entertained concerning them. You will recollect that after the Insurgency broke out, & before the call was put to the test, I ventured to communicate to you a temper as belonging to our people different from the Contraband politics of our Representatives. I predicted the alacrity with which the people would turn out to Support their Govt. & its Laws, and endeavored to account for the real existence of such a contradiction in the conduct of the people, when called on to act for themselves, and when acting, or said to be acting, by their Representatives. The event has verified the prediction; nor can I attempt to solve the enigma otherwise than I then did. We have vicious & virtuous men of abilities—the vicious are bold in their charges upon government & its administration—the virtuous are ⟨essentially⟩ backward. The people naturally give their suffrages to those who discover the greatest Solicitude to obtain them & who shew the greatest confidence in their Claims to be trusted. In truth my dr sir, I have fallen out with both, for he from whom an active injury is received, is little less a Freind than he that stands by and quietly sees the injuries done.
Your observations upon the deplorable increase of a disorganizing spirit, in the quarter from whence it has before been felt in Congress, are I apprehend too well founded; nor have you a consolation in the event of our late election here to fill the senatorial seats. There is indeed something extremely unaccountable in all this—it would seem that the events of last Summer & fall were calculated to have changed, even the sentiments of the former actors on the Stage of our political farce, much more might a Change of Conduct have been expected from a conviction that their constituents had received impressions no longer to tolerate their opinions. Speak with the people of Virginia, in parties, or individually, & far the greater number appear to disapprove of the violent measures espoused by their representatives in both Houses last session—yet all their elections, in whatever form made, turn on Men the most distinguished for their violence of enmity to the Govt. & its administration. All this I feel & lament exceedingly, I however have a consolation, which I do not think a mistaken one—that the people of Virga. will always revolt against the wickedness or follies of their leaders, whenever they are brought near enough to the precipice to see plainly their danger.
You do not feel more sensibly than I do the critical situation in which we stand; nor are you more thoroughly convinced that the southern politics have a tendency, a limited one I hope, to a severment which cannot be taken into prospect by any Man who feels the pride of a free American, but with chagrine & humility; the transition would be nothing less than from the exalted Nation of the freest, happiest, & wisest people the sun ever Shone upon, to that of the most vile, the most wretched & the most foolish that ever stamped the human character. Being an united people, we dictate our own laws, and say to all the rest of the world what shall be their conduct towards us—divide us, and we instantly become little puppets to be played off on each other, as shall be convenient to foreign Nations, & even foreign individuals—it would seem that the success of Genets projects, should have stamped this lesson deeply on the mind of every American, who was not involved in his vices.
I most heartily re-echo your opinion that good men should come forward & Set their faces against the ills which awaite us—and trust it will ’ere long be the case in Virga. Let our Eastern bretheren, whose good sence & solid republicanism, I daily more & more admire, continue their zeal in supporting the true Interests of the commonwealth—they will prevail—an enthusiastic folly Cannot be of long duration.
On the subject of your resignation—you appear to have taken your final determination. I wish your Successor may be as successful in the effects of his measures, and that he may be as fortunate in repelling the attacks of faction. The papers have announced a precaution which I should certainly have taken the liberty to recommend to you. Your notification to the House of Representatives is a necessary caveat against future Slander, for had you remained ’til the last day of the session, and then resigned without such a precaution, a retreat from enquiry would have been charged upon you.
I anticipate with pleasure, your appearance in the Character of a Representative, & beg you to be assured that you will retain in any Station you may occupy the public confidence & private friendship of
My Dr Sir   your affectionate Fellow Citizen
Ed Carrington
Alexr. Hamilton Esq
